DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 16-20 in the reply filed on December 27 is acknowledged.
Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18: “having and eyelet” should read “having an eyelet”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. "Machine screw interface of the screw head at distal end" is claimed but not described or disclosed in the specification. Because "a proximal machine screw section" has been defined earlier in the claim, the mention of "machine screw interface of the screw head at a distal end" means there must be at least two areas associated with a machine screw, which is not positively recited in the claim. There is not sufficient clear descriptions of these elements for the examiner to make assumptions and the inconsistent vocabulary used in the claims and specification makes attempts at assuming what these elements are/what they do even more difficult. 
Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the machine-screw interface of the screw head".  There is insufficient antecedent basis for this limitation in the claim.
Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 18 and 20 depend on claim 1, however claim 1 has been cancelled. Claim 19 is dependent on rejected claim 18. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ledet et al. (US 2017/0042583 A1) in view of Dunn et al. (US 2012/0253407 A1).
Regarding claim 16, Ledet et al. disclose, in various embodiments, a medical device fig. 2 (550) [0069] comprising: an elongate spring member fig. 2 (556) comprising a section including a plurality of cells including deflectable lateral beams connected at an outer extent (see fig. below)… and a socket, the socket configured to receive the spring member at a proximal end [0074, “…allows the first and second attachment portions 552, 554 to be captured between the bone fastener heads and the vertebra”, where the space between the bone fastener head and the vertebra is a socket] and the machine screw interface of the screw head at a distal end.

    PNG
    media_image1.png
    428
    403
    media_image1.png
    Greyscale

However, Ledet et al. do not disclose a screw head including a bone screw section and a proximal machine screw section
Regarding claim 16, Dunn et al. disclose a screw head fig. 18a (406) including a bone screw section fig. 18b (405) and a proximal machine screw section fig. 18a (404).
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Ledet et al. with those of Dunn et al. as the devices taught by Ledet et al. in multiple embodiments explicitly disclose that the designs and features of each embodiment can include “…all such modifications and alterations” [0137]. While Ledet et al. disclose the device to be used with bone fasteners, Ledet et al. do not go into detail about the design of these fasteners, just into the kinds of fasteners one could use with the device [0069 of Ledet et al., “bone fastener, such as a screw, nail, staple, 
	Regarding claim 17, Ledet et al. and Dunn et al. disclose the medical device of claim 16, wherein the machine screw section includes at least one flat portion (see fig. below) to provide a driver interface fig. 18a (412) of Dunn et al. for the screw head.

    PNG
    media_image2.png
    422
    311
    media_image2.png
    Greyscale

	Regarding claim 18, Ledet et al. and Dunn et al. disclose the medical device of claim 16, wherein a distal end of the elongate spring member fig. 34 (560) of Ledet et al. includes a tab fig. 34 (554) of Ledet et al. having an eyelet fig. 34 (566) of Ledet et al., and a pin is received by the socket and through the eyelet [0069, 0073 of Ledet et al., “… a bone fastener, such as… pin…”, “ … the openings 562, 566 could also include additional reliefs allowing for additional bone fasteners to be inserted…”]. 
	Regarding claim 19, Ledet et al. and Dunn et al. disclose the medical device of claim 16, wherein a portion of the tab is located outside the socket to provide a driver interface for the spring member and socket [0074 of Ledet et al., “... reliefs 564, 568 allow for the first attachment portion 552 and second attachment portion 554 to be 
	Regarding claim 20, Ledet et al. and Dunn et al. disclose the medical device of claim 16, further comprising a proximal anchor engaged with the spring member [0113 of Ledet et al. “…additional bone fasteners…”]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627. The examiner can normally be reached Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/L.N./Examiner, Art Unit 3775                                                                                                                                                                                                        
/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775